Citation Nr: 0719823	
Decision Date: 07/02/07    Archive Date: 07/13/07

DOCKET NO.  04-19 740	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

Entitlement to special monthly compensation based on the need 
for regular aid and attendance of another person.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and A. G. 


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from September 1969 to 
December 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating determination of 
the Montgomery, Alabama, Department of Veterans Affairs (VA) 
Regional Office (RO).  

In September 2006, the veteran appeared at a Travel Board 
hearing before the undersigned Veterans Law Judge.  


FINDING OF FACT

Resolving reasonable doubt in favor of the veteran, his 
service-connected disabilities result in his requiring the 
need for regular aid and attendance of another person. 


CONCLUSION OF LAW

The requirements for special monthly compensation based on 
the need for regular aid and attendance of another person 
have been met.  38 U.S.C.A. § 1114(1) (West 2002); 38 C.F.R. 
§§ 3.350, 3.352 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§  5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2006).

The Board notes that the VCAA is not applicable where further 
assistance would not aid the appellant in substantiating his 
claim.  Wensch v. Principi, 15 Vet App 362 (2001); see 
38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide 
assistance "if no reasonable possibility exists that such 
assistance would aid in substantiating the claim"); see also 
VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (holding that 
the notice and duty to assist provisions of the VCAA do not 
apply to claims that could not be substantiated through such 
notice and assistance).  In view of the Board's favorable 
decision on this issue, further assistance is unnecessary to 
aid the appellant in substantiating his claim.


Aid and Attendance

If a veteran, as the result of service-connected disability, 
is so helpless as to be in need of regular aid and 
attendance, an increased rate of compensation (special 
monthly compensation) is payable.  38 U.S.C.A. § 1114(l); 
38 C.F.R. § 3.350(b).  The following will be accorded 
consideration in determining the need for regular aid and 
attendance:  Inability of claimant to dress or undress 
himself, or to keep himself ordinarily clean and presentable; 
frequent need of adjustment of any special prosthetic or 
orthopedic appliance which by reason of the particular 
disability cannot be done without aid (this will not include 
the adjustment of appliances which normal persons would be 
unable to adjust without aid, such as supports, belts, lacing 
at the back, and etc.); inability of claimant to feed himself 
through loss of coordination of upper extremities or through 
extreme weakness; inability to attend to the wants of nature; 
or incapacity, physical or mental, requiring care or 
assistance on a regular basis to protect the claimant from 
hazards or dangers incident to his daily environment.  It is 
not required that all of the disabling conditions enumerated 
in this paragraph be found to exist before a favorable rating 
may be made.  The particular personal functions which the 
veteran is unable to perform should be considered in 
connection with his condition as a whole.  It is only 
necessary that the evidence establish that the veteran is so 
helpless as to need regular aid and attendance, not that 
there be a constant need.  Determinations that the veteran is 
so helpless, as to be in need of regular aid and attendance, 
will not be based solely upon an opinion that the claimant's 
condition is such as would require him to be in bed.  They 
must be based on the actual requirement of personal 
assistance from others. 38 C.F.R. § 3.352(a).

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  It is not a means of 
reconciling actual conflict or a contradiction in the 
evidence.  Mere suspicion or doubt as to the truth of any 
statements submitted, as distinguished from impeachment or 
contradiction by evidence or known facts, is not justifiable 
basis for denying the application of the reasonable doubt 
doctrine if the entire, complete record otherwise warrants 
invoking this doctrine.  The reasonable doubt doctrine is 
also applicable even in the absence of official records, 
particularly if the basic incident allegedly arose under 
combat, or similarly strenuous conditions, and is consistent 
with the probable results of such known hardships.  38 C.F.R. 
§ 3.102.

Service connection is currently in effect for a shell 
fragment wound of the left thigh resulting in division 
causing paralysis and muscle atrophy of the left lower leg 
and foot drop, rated as 80 percent disabling, and residuals 
of a shell fragment wound of the right thigh, rated as 10 
percent disabling.  A total rating based upon individual 
unemployability has been in effect from July 12, 1996.  

In a May 2002 form filled out by the veteran's private 
physician, A. Norrell, Jr., M.D., it was indicated that the 
veteran used a cane and crutches.  Dr. Norrell stated that 
the veteran was not bedridden but stayed in bed 4 to 6 hours 
during the day.  He indicated that the veteran was able to 
dress unassisted, bathe unassisted, go to the bathroom 
unassisted, eat unassisted and walk in and out of his home 
unassisted.  He noted that the veteran was crippled in his 
left leg due to gunshot wound residuals and left sciatic 
nerve problems.  

In his August 2002 notice of disagreement, the veteran 
indicated that VA made an error in denying aid and attendance 
as he was not able to do anything for himself.  He reported 
that he had to have people cook and bring things to him, had 
to have them wash clothes, had to help him get in and out of 
the tub, and that he had to lay in bed almost all day and 
night as a result of the pain he was experiencing.  The 
veteran stated that he used crutches most of the time and a 
cane the rest of the time.  He further reported that he had 
to have people carry him places, including to and from the 
doctor.  He also noted that he had someone come in and clean 
his house.  

On a November 2002 aid and attendance form, Dr. Norrell 
indicated that the veteran was not bedridden but stated that 
he stayed in bed 4 to 6 hours during the daytime.  Dr. 
Norrell noted that the veteran needed help with eating and 
dressing at times.  He reported that the veteran could bathe 
and go to the bathroom unassisted.  He also noted that the 
veteran could walk out of his home unassisted.  Dr. Norrell 
indicated that the veteran required the aid and attendance of 
another person due to his diagnosed disabilities.  He stated 
that no improvement was anticipated.  A diagnosis of crippled 
left leg due to gunshot wound with left sciatic neuropathy 
was rendered.  

The veteran was afforded a VA examination in July 2003.  At 
the time of the examination, the veteran was noted to be able 
to walk with a cane.  Following examination, the examiner 
rendered a diagnosis of gunshot wound to the left posterior 
thigh with residual sciatic nerve damage resulting in, for 
the most part, paralysis of the left foot and decrease of 
strength in the left hamstring.  There was also marked 
decreased strength in the left anterior tibial and left 
gastrocnemius muscles.   He also found that the veteran had 
severe low back pain, probably arthralgia.  The examiner 
noted that the veteran was not a candidate for aid and 
attendance.  

At his September 2006 hearing, the veteran testified that he 
could not perform any outside activities.  He also reported 
that he was not able to cook, iron, dust, clean, or cook.  He 
further noted having exacerbations where he was not able to 
dress himself.  He also testified as to having periods where 
he needed assistance getting in and out of the tub.  The 
veteran stated that he needed assistance with all activities 
three times per week and that the assistance would be all 
day.  This included washing, cooking, cleaning, bathing, and 
getting in and out of the shower.  The veteran also reported 
needing help getting in and out of the rest room up to three 
times per week, all day.  He testified that he was using 
crutches at the time of the hearing but stated that he 
usually used a cane.  A. G. indicated that she basically took 
care of the veteran at least three days per week.  The 
veteran testified that his family would constantly stop by 
and bring him things.  

Resolving reasonable doubt in favor to of the veteran, the 
Board finds that special monthly compensation is warranted 
based upon the need for aid and attendance.  

The veteran has reported that he needs help with cleaning, 
eating, cooking, bathing, going to the bathroom, and all 
inside and outside chores.  The veteran's private physician 
reported that the veteran needed help with dressing and 
eating and that he was in need of aid and attendance of 
another person due to his service-connected disabilities.  

The Board notes that the VA examiner indicated that the 
veteran was not a candidate for aid and attendance at the 
time of his July 2003 VA examination.  However, the veteran, 
at his September 2006 hearing, testified that he needed the 
help of another individual with bathing, cooking, eating, 
going to and from the bathroom, and bathing himself at least 
three times a week on a full time basis and that he 
constantly had individuals stopping in to check on him and 
bring him things, including food and other necessities.  
Moreover, A. G., a friend of the veteran, indicated that she 
provided daily care to the veteran with regard to all the 
above listed activities at least three times per week, 
confirming the veteran's testimony.  

While the veteran does not meet all the criteria listed in 
3.352(a), it has been shown that he needs assistance 
attending to the wants of nature, and that he needs help 
getting dressed and undressed and making himself ordinarily 
clean and presentable on an almost full time basis.  
Moreover, the regulation indicates that there does not have 
be a need for constant care for the award of special monthly 
compensation based upon the need for aid and attendance.  
Resolving reasonable doubt in favor of the veteran, special 
monthly compensation based upon the need for aid and 
attendance is warranted.  


ORDER

Special monthly compensation based on the need for regular 
aid and attendance of another person is granted.




______________________________________________
JOHN L. PRICHARD
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


